
	
		I
		111th CONGRESS
		2d Session
		H. R. 5429
		IN THE HOUSE OF REPRESENTATIVES
		
			May 27, 2010
			Ms. Harman (for
			 herself and Mr. Dreier) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To provide a retroactive increase in deposit insurance
		  for depositors in certain institutions.
	
	
		1.Short titleThis Act may be cited as the
			 Investor Deposit Yardstick
			 Act.
		2.Retroactive increase
			 in deposit insuranceNotwithstanding any other provision of law,
			 the increase in the standard maximum deposit insurance amount pursuant to
			 section 136(a)(1) of the Emergency Economic Stabilization Act of 2008 (12
			 U.S.C. 5241(a)(1)) shall be extended to include depositors in any institution
			 for which the Federal Deposit Insurance Corporation was appointed as receiver
			 or conservator on or after January 1, 2008, and before October 3, 2008. The
			 Federal Deposit Insurance Corporation shall take such actions as are necessary
			 to carry out the requirements under section 11 of the Federal Deposit Insurance
			 Act (12 U.S.C. 1821) with respect to such depositors, without regard to any
			 time limitations under such Act. In implementing this provision, any payment on
			 a deposit claim made by the Corporation as receiver or conservator to a
			 depositor above the standard maximum deposit insurance amount in effect at the
			 time of the appointment of the Corporation as receiver or conservator shall be
			 deemed to be part of the net amount due to the depositor under section
			 11(a)(1)(B) of the Federal Deposit Insurance Act (12 U.S.C.
			 1821(a)(1)(B)).
		
